De Courcy, J.
This action was brought to recover a broker’s commission for making a sale of the “Warwick,” an apartment hotel in Boston. The trial judge found for the defendant; and the report to the Appellate Division of the Municipal Court was ordered dismissed. The plaintiff’s appeal raises the question whether he was aggrieved by the refusal of the trial judge to give two rulings requested.
In view of his decision we must assume that the judge credited the evidence most favorable to the defendant, — and that warranted the finding of the following facts: The defendant had held a mortgage on the Warwick hotel, and had been obliged to foreclose it and bid in the property. The defendant’s treasurer, Sturges, asked the plaintiff in the spring of 1917 to get them out of it as he had induced them to take the mortgage. The plaintiff himself did nothing toward effecting the sale in question. He secured one Begley to assist him. Begley never saw Niles, the purchaser, in connection with this matter. He did see one Monk, who was employed as a broker by Niles in many transactions; but Monk refused to deal with property that Blanchard had to do with, and did not even call the Warwick property to the attention of Niles. In May or June, 1917, the sale of this property was brought to the attention of Monk by one Ball, another real estate broker, and there were negotiations then for a sale, in connection *130with a proposed mortgage loan by the defendant to Niles on the St. Cloud property, so called. Nothing came of this transaction. Later, in January, 1918, Niles wanted "to procure a mortgage of $80,000 on the Hotel Gladstone, to replace a maturing loan. With Monk he saw some of the defendant’s officers. Later Monk was informed that if he persuaded Niles to buy the “Warwick,” the defendant might loan -the money on the Gladstone; and after various negotiations this arrangement was consummated in February, 1918. Apparently the sale of the Warwick hotel to Niles was a subordinate part of a transaction whose main purpose was to obtain a mortgage loan on the Gladstone property.
Manifestly the plaintiff was not entitled to the first ruling requested. The judge was warranted in finding that this sale was an independent transaction with which neither the plaintiff nor Begley had anything whatever to do. The second request assumes that the facts were as testified to on behalf of the plaintiff. But the judge found adversely to the plaintiff’s contention that he was “the efficient cause of bringing about the sale;” and there was no evidence that the plaintiff “suggested the form and method of the transaction.” Whitcomb v. Bacon, 170 Mass. 479. In short, the request was not applicable to the facts as found.

Order dismissing the report affirmed.